                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION


In re:                                      Chapter 11

USA GYMNASTICS,                             Case No. 18-09108-RLM-11

                           Debtor.



  UNITED STATES TRUSTEE’S OBJECTION TO DEBTOR’S MOTION FOR
     ENTRY OF ORDER APPROVING AGREEMENT WITH ALFERS GC
       CONSULTING, LLC TO PROVIDE CONSULTING SERVICES


         In support of her Objection (the “Objection”) to the Debtor’s Motion for

Entry of Order Approving Agreement with Alfers GC Consulting, LLC to Provide

Consulting Services (“Alfers Consulting Motion”), Nancy J. Gargula, the United

States Trustee for Region 10 (the “U.S. Trustee”), by and through undersigned

counsel, states as follows:

         1.    This Court has jurisdiction to hear this Objection under 28 U.S.C.

§§ 157 and 1334.

         2.    Pursuant to 28 U.S.C. § 586, the U.S. Trustee is charged with the

administrative oversight of cases commenced pursuant to chapter 11 of title 11

of the United States Code (the “Bankruptcy Code”). This duty is part of the U.S.

Trustee’s overarching responsibility to enforce the bankruptcy laws as written

by Congress and interpreted by the courts. See United States Trustee v.

Columbia Gas Sys., Inc. (In re Columbia Gas Sys., Inc.), 33 F.3d 294, 295-96 (3d
Cir. 1994) (noting the U.S. Trustee has “public interest standing” under 11

U.S.C. § 307, which goes beyond mere pecuniary interest).

       3.   Under 11 U.S.C. § 307, the U.S. Trustee has standing to be heard

on any issue in any case or proceeding, including with regard to this Objection.

                                 BACKGROUND

       4.   On December 5, 2018 (the “Petition Date”), USA Gymnastics (the

“Debtor” or “USAG”) filed a voluntary petition for relief under chapter 11 of Title

11 of the Bankruptcy Code.

       5.   An official committee of unsecured creditors has not yet been

appointed in this case.

       6.   The Debtor has continued in possession of its properties and has

continued to operate and maintain its business as a debtor in possession

pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

       7.   Concurrently with the Alfers Consulting Motion, the Debtor has

filed certain other motions and applications also seeking “first day” relief on an

expedited basis, including the Motion for Authority to Enter into Agreement

with Scramble Systems LLC (the “Scramble Consulting Motion”) (Docket No.

22).

       8.   The Debtor has also filed the Declaration of James Scott

Shollenbarger in Support of Chapter 11 Petition and Requests for First Day

Relief (the “Shollenbarger Declaration”) (Docket No. 8).

       9.   It appears from the Shollenbarger Declaration that, as of the

Petition Date, the President and CEO positions at USAG are vacant and that
“to assist USAG with operational and strategic matters, USAG has retained two

consultants, both of which have agreed to provide consulting services to USAG

through January 2019.” Schollenbarger Declaration at ¶13.

      10.   It appears from the Alfers Consulting Motion, the Scramble

Consulting Motion, and the Shollenbarger Declaration that just days prior to

the Petition Date, the Debtor entered into agreements for post-petition services

with Alfers GC Consulting, LLC (“Alfers”) and Scramble Systems, LLC

(“Scramble”) for business, legal, and advisory services, including strategic

planning and operational support. Thus, it appears that Alfers and Scramble

are professionals providing the Debtor consulting, management, turnaround

and legal services in lieu of permanent executive management.

                                  OBJECTION

      11.   The Alfers Consulting Motion is flawed and should be denied.

      12.   Alfers is providing “business and legal consulting services to assist

the Management Committee of the Board of Directors of the USAG with certain

strategic planning and operational execution support, pending the placement of

permanent executives in multiple currently vacant executive management

positions….” Alfers Consulting Agreement ¶ 10 and appears to be providing

some services that would otherwise be provided by the President and/or CEO,

thus it appears Alfers is acting as a professional person.

      13.   The purpose for requiring court approval of professional persons is

to “avoid the enormous potential for abuse in the hiring of consultants,

appraisers, business advisors, and others who offer their professional services
and expertise to beleaguered Chapter 11 debtors.” In re DOLA Int’l Corp., 88

B.R. 950, 955 (Bankr.D.Minn.1988).

      Section 327(a) provides,

            …the trustee, with the court's approval, may employ
            one or more attorneys, accountants, appraisers,
            auctioneers, or other professional persons, that do not
            hold or represent an interest adverse to the estate, and
            that are disinterested persons, to represent or assist
            the trustee in carrying out the trustee's duties under
            this title. (Emphasis added)

The term “professional person” and qualifying phrase “represent or assist the

trustee in carrying out the trustee’s duties under this title” are not defined by

the Bankruptcy Code. There is no universally agreed upon standard to

determine if an entity is a “professional person”. Courts have therefore

considered a wide range of factors to reach a conclusion. Recently, some courts

have begun to use a six factor test first outlined in First Merchants Acceptance

Corp., 1997 Bankr. LEXIS 2245, 1997 WL 873551 (D. Del. 1997).

      14.   The First Merchants court provided an excellent summary of the

state of the case law at that time stating:

            The judicial trend with respect to the definition of
            "professional" can be divided into two camps, those
            adopting a quantitative analysis and those adopting a
            qualitative analysis. Under the quantitative analysis,
            the definition of "professional" is limited to those
            occupations which play a central role in the
            administration of the debtor proceeding, and not those
            occupations which are involved in the day-to-day
            mechanics of the debtor's business. In re Seatrain
            Lines, Inc., 13 B.R. 980, 981 (Bankr. S.D.N.Y. 1981);
            see also In re River Ranch, 176 B.R. 603, 604 (Bankr.
            M.D. Fla. 1994); In re Bicoastal Corporation, 149 B.R.
            216, 218 (Bankr. M.D. Fla. 1993) (defining
professional as person who assists debtor in
administration of bankruptcy). Under the qualitative
analysis, a "professional" is an employee that is given
discretion or autonomy in some part of the
administration of the debtor's estate. In re Fretheim,
102 B.R. 298, 299 (Bankr. D. Conn. 1989) (espousing
qualitative analysis and criticizing quantitative
approach as "difficult to apply and subject to arbitrary
and inconsistent results"); In re Semenza, 121 B.R. 56,
57 (Bankr. D. Mont. 1990) (adopting qualitative
analysis).

In determining the manner in which this Court should
approach the definition of "professional," the Court
makes two observations regarding the differing
approaches. First, it is the Court's view that the
quantitative and qualitative analyses need not be
mutually exclusive. While the quantitative test focuses
on the significance of the individual's role to the debtor
proceeding and the qualitative test focuses on the
amount of discretion the individual has in
accomplishing that role, the bottom line of both tests
involves an examination of the types of duties to be
undertaken by the individual. See In re Sieling
Associates Limited Partnership, 128 B.R. 721, 722
(Bankr. E.D. Va. 1991) (describing Fretheim qualitative
approach as only "deviating slightly" from Seatrain
quantitative approach). Second, it is the Court's view
that both tests are somewhat vague and difficult to
apply. While other courts have agreed with this view,
they have been reluctant to propose an alternative
method or to improve upon the methods previously
discussed. See e.g. In re First Security Mortgage
Company, Inc., 117 B.R. 1001, 1006-1007 (Bankr.
N.D. Okla. 1990) (criticizing both approaches, but
assuming arguendo that employee in issue was
"professional" and thereby avoiding clarification of
approaches).

In an effort to lend some clarity to this issue, the Court
has examined the cases to discern a list of factors to
be considered and applied in making the
determination of whether an employee is a
"professional" within the meaning of Section 327.
Although the list is not exclusive, the Court believes
            that it reflects many of the considerations that have
            impacted judicial decisions in this area. The factors
            embrace both the qualitative and quantitative
            approaches and include the following:

            (1) whether the employee controls, manages,
                administers, invests, purchases or sells assets that
                are significant to the debtor's reorganization,

            (2) whether the employee is involved in negotiating the
                terms of a Plan of Reorganization,

            (3) whether the employment is directly related to the
                type of work carried out by the debtor or to the
                routine maintenance of the debtor's business
                operations;

            (4) whether the employee is given discretion or
                autonomy to exercise his or her own professional
                judgment in some part of the administration of the
                debtor's estate, i.e. the qualitative approach,

            (5) the extent of the employee's involvement in the
                administration of the debtor's estate, i.e. the
                quantitative approach; and

            (6) whether the employee's services involve some
            degree of special knowledge or skill, such that the
            employee can be considered a "professional" within the
            ordinary meaning of the term.

            In applying these factors, the Court stresses that no
            one factor is dispositive and that the factors should be
            weighed against each other and considered in toto.

            Id.


      The First Merchants court’s six factors are considered simultaneously to

determine if an employee is a professional and if that professional is assisting

the trustee in the performance of her duties. The six factors are not exclusive

and should be considered as a whole. This Court should follow the process
proposed by the court in First Merchants and consider the six factors, among

others, as a whole to come to a determination in this case.

      15.   Retention of Alfers requires the Debtor to file an application for its

employment pursuant to 11 U.S.C. § 327, and to support that application with

the requisite verifications regarding Alfers and its managing member, J. Alison

Alfers, as to their suitability for the retention and their disinterestedness. The

Debtor has not done so, despite the fact that, pursuant to the Consulting

Services Agreement with Alfers (“Alfers Consulting Agreement”), the Debtor

engaged Alfers on December 1, 2018, just 4 days prior to the Petition Date.

Thus, the engagement appears to be entered into in connection with the filing

of the Debtor’s bankruptcy case. See Shollenbarger Declaration at ¶13.

Accordingly, it appears Alfers is currently operating without authority from the

Court.

      16.   By entering into the Alfers Consulting Agreement just four days

prior to the Petition Date, and by permitting Alfers to commence providing

professional consulting and management services to the Debtor, the Debtor

has short-circuited the Court’s, creditors’ and other parties in interests’ ability

to adequately review the Alfers Consulting Agreement or to understand whether

Alfers has any disqualifying conflicts of interest. In fact the Declaration

regarding disinterestedness was filed December 19, just the day prior to the

hearing on the Alfers Consulting Motion. The Declaration filed states, “

Alfers GC Consulting renders services to many diverse clients, some of which

may be or may become creditors or parties in interest. Declaration of J. Alison
Alfers ¶ 7. This does not sufficiently disclose whether there are existing clients

of Alfers that are or could become creditors of Debtor.

      17.   The U.S. Trustee also objects to the Alfers Consulting Motion for

the following reasons:

         a. There is no provision for review of Alfers’ consulting fees. The Alfers
            Consulting Agreement requires the Debtor to pay Alfers a flat fee of
            $25,000 per month. Alfers Consulting Agreement at ¶4. The
            proposed order approves the payment of Alfers’ fees in advance.
            The Court and parties in interest are thus deprived of any
            opportunity to learn whether Alfers’ services were necessary and
            beneficial to the Debtor’s estate, and reasonable in light of the time
            spent and work completed.

         b. The Alfers Consulting Agreement also provides for an additional
            $5,000 per month for living expenses as well as reimbursement for
            business travel expenses. There is no information provided in the
            motion as to why payment of Alfers’ living expenses in addition to
            the generous monthly compensation would be a necessary and
            reasonable expense to the Debtor’s estate.

         c. Although the retention of Alfers under the Alfers Consulting
            Agreement has not been approved by the Court, prior to the
            Petition Date and during the preference period, Alfers was paid an
            unspecified amount for services rendered through December 4,
            2018. It is not clear whether the amount paid was solely for
            professional consulting services or whether it also included some
            or all of Alfers’ anticipated $5,000 monthly living expenses and
            travel reimbursement.

         d. There is no clear provision in the agreement itself which requires
            this Court to approve the Alfers Consulting Agreement and thus, if
            the Court declines to approve the Alfers Consulting Agreement, the
            Debtor may be obligated under the terms of the termination and
            severability provisions to pay some or all of Alfers’ monthly flat
            fees, living expenses, and other expense reimbursements,
            notwithstanding that the Debtor would be prohibited from such
            payment by the absence of Court approval of the engagement.

      18.   As a further matter, it appears that the services to be provided by

Alfers may be duplicative of those to be provided by Scramble. As set forth in
the Scramble Consulting Motion at ¶10, “The [Scramble Consulting] Agreement

describes the Services as follows: “Scramble shall provide general business and

advisory consulting services to assist [USAG] with certain strategic planning

and operational execution support.” These services appear to duplicate, or at a

minimum, overlap the services to be provided by Alfers, and there is no

adequate explanation why the same services need to be provided by two

separate consultants or, in the alternative, what the differences in the services

to be provided are.

      19.   Additionally, Scramble’s compensation is structured to permit a

monthly maximum fee of $45,000.00, which when added to the combined

$25,000.00 fee and $5,000.00 living expense afforded to Alfers, would create a

combined monthly cost of $75,000.00 plus reimbursement of business travel

expenses of Alfers to the Debtor for potentially duplicative management and

turnaround consulting services.

      20.   The Alfers Consulting Motion should be denied for all the reasons

stated herein, and because it entirely circumvents the requirements for

engagement of a professional pursuant to section 327 and payment of

professional fees pursuant to section 328.

      21.   The U.S. Trustee will be appointing an Additional Tort Claimants

Committee of Sexual Abuse Survivors (“Additional Committee”) in this case and

as a result of the timing of the appointment, the Additional Committee has not

had a meaningful opportunity to review the Alfers Consulting Motion.
      Wherefore, the U.S. Trustee requests that this Court deny the Alfers

Consulting Motion and grant such other relief as the Court deems just.



Date: December 19, 2018                     Respectfully submitted,

                                            NANCY J. GARGULA
                                            United States Trustee

                                      By:   /s/ Laura A. DuVall
                                            Laura A. DuVall
                                            Trial Attorney
                                            United States Department of Justice
                                            Office of the United States Trustee
                                            101 W Ohio Street, Room 1000
                                            Indianapolis, IN 46204
                                            P: (317) 226-6101
                                            Laura.DuVall@usdoj.gov




                           CERTIFICATE OF SERVICE

      I hereby certify that on December 19, 2018, a copy of the UNITED
STATES TRUSTEE’S OBJECTION TO DEBTOR’S MOTION FOR ENTRY OF
ORDER APPROVING AGREEMENT WITH ALFERS GC CONSULTING, LLC
TO PROVIDE CONSULTING SERVICES was docketed electronically by the
Court. Notice of this filing was sent to the following parties through the Court’s
Electronic Case Filing System. Parties may access this filing through the
Court’s system.


Deborah Caruso     dcaruso@rubin-levin.net, dwright@rubin-levin.net,
jkrichbaum@rubin-levin.net, atty_dcaruso@bluestylus.com
Adam L. Kochenderfer    akochenderfer@wolfsonbolton.com
Ronald J. Moore    Ronald.Moore@usdoj.gov
Dean Panos     dpanos@jenner.com
Amanda Koziura Quick     amanda.quick@atg.in.gov,
Darlene.Greenley@atg.in.gov
Melissa M. Root   mroot@jenner.com, wwilliams@jenner.com
James I. Stang   jstang@pszjlaw.com
Catherine L. Steege  csteege@jenner.com, mhinds@jenner.com,
thooker@jenner.com
Meredith R. Theisen   mtheisen@rubin-levin.net,
atty_mtheisen@bluestylus.com, mralph@rubin-levin.net


I further certify that on December 19, 2018, a copy of UNITED STATES
TRUSTEE’S OBJECTION TO DEBTOR’S MOTION FOR ENTRY OF ORDER
APPROVING AGREEMENT WITH ALFERS GC CONSULTING, LLC TO
PROVIDE CONSULTING SERVICES was mailed by first-class U.S. Mail,
postage prepaid, and properly addressed to the following:

None



                                      /s/ Laura A. DuVall
                                      Laura A. DuVall
